INDEMNIFICATION AGREEMENT

CHYRON CORPORATION (NEW YORK)

AGREEMENT, effective as of October 1, 2004, between Chyron Corporation, a New
York corporation (the "Company"), and Richard Hajdu (the "Indemnitee").



WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and



WHEREAS, Indemnitee is a director or officer of the Company; and



WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today's environment; and



WHEREAS, the By-Laws of the Company provide indemnity protection in the
Indemnitee;



WHEREAS, this Agreement satisfies the provisions of § 721 of the New York
Business Corporation Law ("BCL"); and



WHEREAS, in recognition of the fact that the Indemnitee continues to serve as a
director or officer of the Company in part in reliance on the aforesaid By-Laws
and Indemnitee's need for substantial protection against personal liability in
order to enhance Indemnitee's continued service to the Company in an effective
manner, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such By-Laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-Laws or any change in the composition of the Company's Board of Directors or
any acquisition transaction relating to the Company), and due to the potential
inadequacy of the Company's directors' and officers' liability insurance
coverage, the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;



NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:



1. Certain Definitions.



(a) Approved Law Firm: shall mean any law firm (i) located in New York City and
(ii) rated "av" by Martindale-Hubbell Law Directory.



(b) Board of Directors: shall mean the Board of Directors of the Company.



(c) Change in Control: shall be deemed to have occurred if (i) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than any stockholder (and/or affiliate of such
stockholder) on the date of this Agreement or a trustee or other fiduciary
holding securities under an employee benefit plan of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly of securities of the Company representing 15 percent or
more of the total voting power represented by the Company's then outstanding
Voting Securities (such person being hereinafter referred to as an "Acquiring
Person"), or (ii) during any 24-consecutive-month period, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving entry)
at least 80 percent of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the shareholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company's assets.



(d) Claim: shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.



(e) Expenses: shall include attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in, any Claim relating to any Indemnifiable
Event, together with interest, computed at the Company's average cost of funds
for short-term borrowings, accrued from the date of incurrence of such expense
to the date Indemnitee receives reimbursement therefor.



(f) Indemnifiable Event: shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation of any
type or kind, domestic or foreign, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
Indemnitee in such capacity. Without limitation of any indemnification provided
hereunder, an Indemnitee serving (i) another corporation, partnership, joint
venture or trust of which 10 percent or more of the voting power or residual
economic interest is held, directly or indirectly, by the Company, or (ii) any
employee benefit plan of the Company or any entity referred to in clause (i), in
any capacity shall be deemed to be doing so at the request of the Company.



(g) Reviewing Party: shall be (i) the Board of Directors acting by quorum
consisting of directors who are not parties to the particular Claim with respect
to which Indemnitee is seeing indemnification, or (ii), if such a quorum is not
obtainable or, even if obtainable, if a quorum of disinterested directors so
directs, (A) the Board of Directors upon the opinion in writing of independent
legal counsel that indemnification is proper in the circumstances because the
applicable standard of conduct set forth in Section 2 of this Agreement and in
Section 721 of the BCL has been met by the Indemnitee or (B) the shareholders
upon a finding that the Indemnitee has met the applicable standard of conduct
referred to in clause (ii)(A) of this definition.



(h) Voting Securities: shall mean any securities of the Company which vote
generally in the election of directors.



2. Basic Indemnification Arrangement. If Indemnitee was, is or becomes at any
time a party to, or witness or other participant in, or is threatened to be made
a party to, or witness or other participant in, a Claim by reason of (or arising
in part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee
to the fullest extent permitted by law as soon as practicable but in any event
no later than 30 days after written demand is presented to the Company, against
any and all Expenses, judgments, fines (including excise taxes assessed on an
Indemnitee with respect to an employee benefit plan), penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with, or in respect of, such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim. If so requested by
Indemnitee, the Company shall advance (within two business days of such request)
any and all Expenses to Indemnitee (an "Expense Advance"). Notwithstanding
anything in this Agreement to the contrary, (i) Indemnitee shall not be entitled
to indemnification pursuant to this Agreement if a judgment or other final
adjudication adverse to the Indemnitee establishes that Indemnitee's acts were
committed in bad faith or were the result of active and deliberate dishonesty
and, in either case, were material to the cause of action so adjudicated, or
that Indemnitee personally gained in fact a financial profit or other advantage
to which Indemnitee was not legally entitled and (ii) prior to a Change in
Control Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim.



3. Payment. Notwithstanding the provisions of Section 2, the obligations of the
Company under Section 2 (which shall in no event be deemed to preclude any right
to indemnification to which Indemnitee may be entitled under Section 723(a) of
the BCL) shall be subject to the condition that the Reviewing Party shall have
authorized such indemnification in the specific case by having determined that
Indemnitee is permitted to be indemnified under the applicable standard of
conduct set forth in Section 2 and applicable law. The Company shall promptly
call a meeting of the Board of Directors with respect to a Claim and agrees to
use its best efforts to facilitate a prompt determination by the Reviewing Party
with respect to the Claim. Indemnitee shall be afforded the opportunity to make
submissions to the Reviewing Party with respect to the Claim. The obligation of
the Company to make an Expense Advance pursuant to Section 2 shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
Section 2 and applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees and undertakes to the full extent required by
paragraph (a) of Section 725 of the BCL to reimburse the Company) for all such
amounts theretofore paid; provided, however, that if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of New York having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.



4. Change in Control. If there is a Change in Control of the Company (other than
a Change in Control which has been approved by a majority of the Board of
Directors who were directors immediately prior to such Change in Control) then
(i) all determinations by the Company pursuant to the first sentence of Section
3 hereof and Section 723(b) of the BCL shall be made pursuant to subparagraph
(1) or (2)(A) of such Section 723(b) and (ii) with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or By-law of the
Company now or hereinafter in effect relating to Claims for Indemnifiable Events
(including, but not limited to, any opinion to be rendered pursuant to
subparagraph (2)(A) of Section 723(b) of the BCL) the Company (including the
Board of Directors) shall seek legal advice from (and only from) special,
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company (or any subsidiary of the Company) or the
Acquiring Person (or any affiliate or associate of such Acquiring Person) within
the last five years (other than in connection with such matters) or Indemnitee.
Unless Indemnitee has theretofore selected counsel pursuant to this Section 4
and such counsel has been approved by the Company, any Approved Law Firm shall
be deemed to satisfy the requirements set forth above. Such counsel, among other
things, shall render its written opinion to the Company, the Board of Directors
and Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the special, independent counsel referred to above and to
fully indemnify such counsel against any and all expenses (including attorneys'
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. As used in this Section 4, the
terms "affiliate" and "associate" shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended and in effect on the date of this
Agreement.



5. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys' fees) and, if
requested by Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any claim asserted or action brought by Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or By-law of the Company now or hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors' and officers' liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expenses payment or insurance
recovery, as the case may be.



6. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but now, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified, to the extent permitted by law,
against all Expenses incurred in connection with such Indemnifiable Event. In
connection with any determination by the Reviewing Party or otherwise as to
whether Indemnitee is entitled to be indemnified hereunder, the burden of proof
shall, to the extent permitted by law, be on the Company to establish that
Indemnitee is not so entitled.



7. No Presumption. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, whether civil or criminal, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.



8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the By-laws of the
Company, the BCL or otherwise. To the extent that a change in the BCL (whether
by statue or judicial decision) permits greater indemnification by agreement
than would be afforded currently under the By-laws of the Company and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.



9. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors' and officers' liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any director or
officer of the Company.



10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee's spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.



11. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.



12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.



13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.



14. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, the Indemnitee
shall be entitled, if Indemnitee so elects, to institute proceedings, either at
law or in equity, to obtain damages, to enforce specific performance, to enjoin
such violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.



15. Binding Effect, Etc. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company's request.



16. Severability. The provisions of this Agreement shall be severable if any of
the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.



17. Governing Law. This Agreement shall be governed by, and be construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

Executed this 1st day of October 2004.

   

CHYRON CORPORATION

             

By:

/s/ Robert S. Matlin

   

Name: Robert S. Matlin, Esq.

   

Title: Secretary

               

/s/ Richard Hajdu

   

Name: Richard Hajdu

     

INDEMNIFICATION D&O - RH.doc